Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10281959. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of a computer kiosk comprising a tree shaped housing comprising a trunk, at least one limb stub, at least one limb, a computer system comprising a processor, a first display screen mounted within the first limb stub, a camera system and an audio speaker mounted within said tree shaped housing, etc.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10871804. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of a computer kiosk comprising a tree shaped housing comprising a trunk, at least one limb stub, at least one limb, a computer system comprising a .
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-5, 7-9, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Espejo (US 7895783 B1) in view of Izzard (US 20120289081 A1).
Re claim 1: Espejo discloses a computer kiosk (multi-media display system 20 in fig 1), comprising: 
a tree-shaped housing comprising a trunk (base 22 + support tower 24 in fig 4; column 7, lines 19-23; herein, concealment features can be used such as tree trunk-like shell with corresponding foliage to surround the support tower and disguise the electronic and structural components of the display system as long as the display screens 30a, 30b remain visible), at least one limb attached to said trunk, and at least one limb stub attached to, and extending outwardly from, said 
a computer system (playback device 26 in fig 7B; column 5, lines 30-33) comprising a processor (herein, it necessitates to provide a processor in the playback device 26 in order to transmit audio/video signals to the display screens), wherein at least a portion of said computer system is mounted within said tree-shaped housing (see fig 7B); and 
a first display screen (30a in fig 1); wherein said first display screen (30a) is in communication with said computer processor (26; column 5, lines 30-33); and 
wherein said first limb (column 4, lines 57-59; herein, upper section of the support tower 24 may also include divergent branches for supporting multiple displays) comprises a display screen/tablet support (mounting brackets 82a in fig 4) that supports said first display screen (30a) in a human-viewable position.
Espejo fails to disclose that at least a portion of the first display screen is mounted within the first limb stub of said at least one limb stub; wherein said first limb stub comprises a display screen/tablet hole frame through which at least a portion of said first display screen is viewable.
Izzard discloses an electronic device (10 in fig 1; paragraph 27) comprising, a tree-shaped housing comprising a trunk (11 in fig 1), and at least one limb stub (20 in fig 1) attached to, and extending outwardly from, said trunk; wherein said at least one limb stub comprises a hole frame (see hole in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to accommodate the display in the first limb stub, and provide the first limb stub with a hole frame such that only the screen of the display can be visible from outside while display housing remains concealed within the first limb stub in order to blend the computer kiosk into the surrounding environment without concealing the display screen. 
Re claim 2: Espejo in view of Izzard discloses the computer kiosk, further comprising: a second display screen (Espejo: 30b in fig 1), at least a portion of which mounted within a second limb stub of said at least one limb stub (Espejo: i.e., branches of 24 in column 4, lines 57-59; herein, upper section of the support tower 24 may also include divergent branches for supporting multiple displays), wherein said second display screen is in communication with said computer processor (Espejo: 26; column 5, lines 30-33), and wherein said second limb stub comprises a display screen/tablet hole frame (Izzard: hole in extension 20) through which at least a portion of said second display screen is viewable.
Re claim 4: Espejo in view of Izzard discloses the computer kiosk, wherein said tree-shaped housing comprises an exterior decorative skin (Izzard: see artificial tree trunk shaped body 11 in fig 1); wherein said exterior decorative skin is configured with multiple camouflaged orifice (Izzard: see holes on body 11 for exposing outlets 30 in fig 1); said computer kiosk further comprising audio speakers (Espejo: 96a, 96b, 96c, 96d, 96e in fig 2; column 7, lines 36-40) in 
Re claim 5: Espejo in view of Izzard discloses the computer kiosk, wherein said tree-shaped housing further comprises an openable access door (Espejo: 46 in fig 5b; column 3, lines 6-8 and lines 50-54) that provides access to the interior of said tree-shaped housing.
Re claim 7: Espejo in view of Izzard discloses the computer kiosk, wherein said display screen/tablet support (Espejo: 82a) comprises a hinged tablet support (Espejo: see column 9, lines 44-46; herein, tilt of display screen 30a may be adjusted by loosening the clamp 86a, adjusting the tilt angle of the screen, and re-tightening the clamp).
Re claim 8: Espejo in view of Izzard discloses the computer kiosk, wherein said display screen/tablet support (Espejo: 82a) comprises a sliding tablet support (Espejo: herein, the end of the mounting bracket 82a includes a metallic plate 84a for coupling to the rear surface of the television, this plate may slide into a complementary mating receptacle on the back of the television when the television is lowered onto the plate; column 5, lines 47-51)
Re claim 9: Espejo in view of Izzard discloses the computer kiosk, wherein said tree-shaped housing further comprises: 
an internal support structure (Espejo: support tower 24 in fig 4) forming an internal framework; and 
an external decorative skin exterior of said internal support structure (Espejo: column 7, lines 19-23; herein, concealment features can be used such 
Re claim 11: Espejo in view of Izzard discloses the computer kiosk, said tree-shaped housing comprises at least one camouflaged orifice (Izzard: see holes on body 11 for exposing outlets 30 in fig 1) extending through said exterior decorative skin (Izzard: decorative skin 504 in paragraph 35; herein, fig 1 shows how decorative skin 504 preferably looks like bark); wherein said camouflaged orifice imitates an attribute of natural bark in appearance.
Re claim 13: Espejo in view of Izzard discloses the computer kiosk, wherein said tree-shaped housing further comprises: 
an internal support structure (Espejo: support tower 24 in fig 4) forming an internal framework; 
an external decorative tree skin exterior of said internal support structure (Espejo: column 7, lines 19-23; herein, concealment features can be used such as tree trunk-like shell with corresponding foliage to surround the support tower and disguise the electronic and structural components of the display system); and 
an openable access door (Espejo: 46 in fig 5b; column 3, lines 6-8 and lines 50-54) that provides access to the interior of said tree-shaped housing, wherein said openable access door comprises a door internal support structure (Espejo: i.e., body of 46) and an external decorative door skin (Izzard: decorative skin 504 in paragraph 35; herein, fig 1 shows how decorative skin 504 preferably looks like bark); wherein said door skin correlates with said tree skin.  

an internal support structure (Espejo: support tower 24 in fig 4) forming an internal framework; 
multiple artificial leaves (Espejo: see leaves in fig 1; column 7, lines 19-23; herein, concealment features can be used such as tree trunk-like shell with corresponding foliage to surround the support tower and disguise the electronic and structural components of the display system);
an external decorative tree skin exterior of said internal support structure (Espejo: column 7, lines 19-23; herein, concealment features can be used such as tree trunk-like shell with corresponding foliage to surround the support tower and disguise the electronic and structural components of the display system); and 
multiple limbs (Espejo: branches of 24 in column 4, lines 57-59; herein, upper section of the support tower 24 may include divergent branches for supporting multiple displays 30a, 30b) each of which is fixedly attached to said internal support structure; wherein each of said multiple artificial leaves is fixedly attached to one of said multiple limbs (Espejo: column 7, lines 19-23; herein, concealment features can be used such as tree trunk-like shell with corresponding foliage to surround the support tower).  
Re claim 15: Espejo in view of Izzard discloses the computer kiosk, wherein said multiple artificial leaves have an appearance of natural leaves (Espejo: see leaves in fig 1).  
.
8.	Claims 3, 10, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Espejo (US 7895783 B1) modified by Izzard (US 20120289081 A1) and further in view of Krampitz (US 20080023055 A1).
Re claim 3: Espejo in view of Izzard discloses the computer kiosk, wherein said tree-shaped housing comprises an exterior decorative skin (Izzard: decorative skin 504 in paragraph 35); wherein said exterior decorative skin is configured with a camouflaged orifice (Izzard: see holes on body 11 for exposing outlets 30 in fig 1).
Espejo in view of Izzard fails to disclose the computer kiosk further comprising a camera system in communication with said computer processor and mounted within said tree-shaped housing; wherein said camera system comprises a lens mounted at least partially behind said camouflaged orifice.
Krampitz discloses a tree shaped housing (20 in fig 1) comprising a camera mounted within said tree-shaped housing (see paragraph 21; herein, covering 20 includes a plurality of apertures 34 that are sized to allow passage for a portion of a camera); wherein said camera system comprises a lens (herein, it is well known in the art to use cameras that focus light through a lens to create image) mounted at least partially behind a camouflaged orifice (aperture 34 in fig 1). 

Re claim 10: Espejo in view of Izzard discloses the computer kiosk.
Espejo in view of Izzard fails to disclose that said external decorative skin is formed of a urethane material that imitates the appearance of natural bark. 
Krampitz discloses a tree shaped housing (20 in fig 1) comprising an external decorative skin (insulating foam; see paragraph 25), wherein said external decorative skin is formed of a urethane material that imitates the appearance of natural bark (see paragraph 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the external decorative skin from an insulating foam material (i.e., urethane material) in order to closely resemble a natural tree bark in order to blend the computer kiosk into the surrounding environment. The examiner further notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

Espejo in view of Izzard fails to disclose the computer kiosk further comprising a camera system having a camera lens, said camera system in communication with said computer processor and mounted within said tree-shaped housing; wherein said camouflaged orifice comprises an artificial knothole defined by edges and said camera lens is disposed behind said artificial knothole.
Krampitz discloses a tree shaped housing (20 in fig 1) comprising a camouflaged orifice (apertures 34 in fig 1); wherein said camouflaged orifice comprises an artificial knothole (34) defined by edges (36); a camera comprising a lens (herein, it is well known in the art to use cameras that focus light through a lens to create image) disposed behind said artificial knothole (see paragraph 21; herein, covering 20 includes a plurality of apertures 34 that are sized to allow passage for a portion of a camera).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the computer kiosk with a camera system that is in communication with the computer processor in order to provide the computer kiosk with a photo booth mode. Moreover, providing the camera system within the tree-shaped housing and mounting a lens of the camera system behind said camouflaged orifice would enable the computer kiosk to conceal the camera system without disturbing the function of the camera system.

a tree-shaped housing comprising a trunk (base 22 + support tower 24 in fig 4; column 7, lines 19-23; herein, concealment features can be used such as tree trunk-like shell with corresponding foliage to surround the support tower and disguise the electronic and structural components of the display system as long as the display screens 30a, 30b remain visible), at least one limb attached to said trunk, and at least one limb stub attached to said trunk (i.e., branches of support tower 24 in column 4, lines 57-59; herein, upper section of the support tower 24 may include divergent branches for supporting multiple displays 30a, 30b);
an internal support structure (support tower 24 in fig 4) having an exterior and forming an internal framework; and 
an external decorative skin attached to the exterior of said internal support structure (column 7, lines 19-23; herein, concealment features can be used such as tree trunk-like shell with corresponding foliage to surround the support tower), 
a computer system (playback device 26 in fig 7B; column 5, lines 30-33) comprising a processor (herein, it necessitates to provide a processor in the playback device 26 in order to transmit audio/video signals to the display screens), wherein at least a portion of said computer system is mounted within said tree-shaped housing (see fig 7B); 
a first display screen (30a in fig 1); wherein said first display screen (30a) is in communication with said computer processor (26; column 5, lines 30-33); and 

at least one audio speaker (96a, 96b, 96c, 96d, 96e in fig 2; column 9, lines 7-9) in communication with said computer processor (26) and mounted within said tree shaped housing; and
power wiring (column 9, lines 29-32) configured to carry electrical power and at least partially disposed within said interior of said internal support structure.
Espejo fails to disclose at least one camouflaged orifice extending through said exterior decorative skin. Espejo further fails to disclose that at least a portion of the first display screen is mounted within the first limb stub, wherein said first limb stub comprises a display screen/tablet hole frame through which at least a portion of said first display screen is viewable, and wherein the display screen support is disposed within said first limb stub and positioned to support said first display screen in a location viewable through said display screen/tablet hole frame.
Izzard discloses an electronic device (10 in fig 1; paragraph 27) comprising, a tree-shaped housing comprising a trunk (11 in fig 1) having an external decorative skin (decorative skin 504 in paragraph 35; herein, fig 1 shows how decorative skin 504 preferably looks like bark), at least one camouflaged orifice (see holes on body 11 for exposing outlets 30 in fig 1) extending through 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to accommodate the display in the first limb stub, and provide the first limb stub with a hole frame such that only the screen of the display can be visible from outside while display housing remains concealed within the first limb stub in order to blend the computer kiosk into the surrounding environment without concealing the display screen. 
Espejo in view of Izzard fails to disclose the computer kiosk further comprising a camera system having camera lens, said camera system in communication with said computer processor and mounted within said tree-shaped housing.
Krampitz discloses a tree shaped housing (20 in fig 1) comprising a camera system having a camera lens (herein, it is well known in the art to use cameras that focus light through a lens to create image), said camera system mounted within said tree-shaped housing (see paragraph 21; herein, covering 20 includes a plurality of apertures 34 that are sized to allow passage for a portion of a camera).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the computer kiosk with a camera system that is in communication with the computer processor in 
Claim 18: Espejo in view of Izzard and Krampitz discloses the computer kiosk, comprising 
an openable access door (Espejo: 46 in fig 5b; column 3, lines 6-8 and lines 50-54) that provides access to said audio speaker; wherein said audio speaker is mounted behind a first one of said at least one camouflaged orifice (Izzard: see holes on body 11 for exposing outlets 30 in fig 1); and 
wherein a second one of at least one camouflaged orifice (Krampitz: apertures 34 in fig 1) comprises an artificial knothole defined by edges (Krampitz: 36); wherein said camera lens is disposed behind and in alignment with said artificial knothole (Krampitz: see paragraph 21; herein, covering 20 includes a plurality of apertures 34 that are sized to allow passage for a portion of a camera; also, mounting a lens of the camera system behind and in alignment with said artificial knothole would enable the computer kiosk to conceal the camera system without disturbing the function of the camera system.)
Re claim 19: Espejo discloses a computer kiosk (multi-media display system 20 in fig 1), comprising: 
a tree-shaped housing comprising a trunk (base 22 + support tower 24 in fig 4; column 7, lines 19-23; herein, concealment features can be used such as 
an internal support structure (support tower 24 in fig 4) having an exterior and forming an internal framework; and 
an external decorative skin attached to the exterior of said internal support structure (column 7, lines 19-23; herein, concealment features can be used such as tree trunk-like shell with corresponding foliage to surround the support tower), 
a computer system (playback device 26 in fig 7B; column 5, lines 30-33) comprising a processor (herein, it necessitates to provide a processor in the playback device 26 in order to transmit audio/video signals to the display screens), wherein at least a portion of said computer system is mounted within said tree-shaped housing (see fig 7B); 
a first display screen (30a in fig 1); wherein said first display screen (30a) is in communication with said computer processor (26; column 5, lines 30-33); 
at least one audio speaker (96a, 96b, 96c, 96d, 96e in fig 2; column 9, lines 7-9) in communication with said computer processor (26) and mounted within said tree shaped housing; 

power wiring (column 9, lines 29-32) configured to carry electrical power and at least partially disposed within said interior of said internal support structure.
Espejo fails to disclose at least one camouflaged orifice extending through said exterior decorative skin, wherein said audio speaker is mounted behind a first one of said at least one camouflaged orifice. Espejo further fails to disclose that at least a portion of the first display screen is mounted within the first limb stub, wherein said first limb stub comprises a display screen/tablet hole frame through which at least a portion of said first display screen is viewable.
Izzard discloses an electronic device (10 in fig 1; paragraph 27) comprising, a tree-shaped housing comprising a trunk (11 in fig 1) having an external decorative skin (decorative skin 504 in paragraph 35; herein, fig 1 shows how decorative skin 504 preferably looks like bark), at least one camouflaged orifice (see holes on body 11 for exposing outlets 30 in fig 1) extending through said exterior decorative skin, wherein a first electronic device is mounted behind a first one of the at least one camouflaged orifice, and at least one limb stub (20 in fig 1) attached to said trunk; wherein said at least one limb stub comprises a hole frame (see hole in extension 20 though which power outlet 30 is visible) through which at least a portion of a second electronic component (power outlet 30 in fig 1) is viewable.

Espejo in view of Izzard fails to disclose the computer kiosk further comprising a camera system having a camera lens, said camera system in communication with said computer processor; wherein a second one of said at least one camouflaged orifice comprises an artificial knothole defined by edges; wherein said camera lens is disposed behind and in alignment with said artificial knothole.
Krampitz discloses a tree shaped housing (20 in fig 1) comprising a camouflaged orifice (apertures 34 in fig 1); wherein said camouflaged orifice comprises an artificial knothole (34) defined by edges (36); a camera comprising a lens (herein, it is well known in the art to use cameras that focus light through a lens to create image) disposed behind and in alignment with said artificial knothole (see paragraph 21; herein, covering 20 includes a plurality of apertures 34 that are sized to allow passage for a portion of a camera).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the computer kiosk with a camera system that is in communication with the computer processor in order to provide the computer kiosk with a photo booth mode. Moreover, .
9.	Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Espejo (US 7895783 B1) modified by Izzard (US 20120289081 A1) and further in view of Baylis et al. (US 20150102103 A1).
Espejo in view of Izzard discloses the computer kiosk.
Espejo in view of Izzard fails to disclose that said first display screen and said computer processor are integrated into a tablet computer.
Baylis discloses a kiosk that supports a tablet computer (see abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a tablet computer instead of the first display screen by providing the computer processor within the first display screen housing in order to provide an interactive computer kiosk system that can receive, transmit and display information.
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Espejo (US 7895783 B1) modified by Izzard (US 20120289081 A1), Krampitz (US 20080023055 A1) and further in view of Baylis et al. (US 20150102103 A1).
Espejo in view of Izzard and Krampitz discloses the computer kiosk.
Espejo in view of Izzard and Krampitz fails to disclose that said first display screen and said computer processor are integrated into a tablet computer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a tablet computer instead of the first display screen by providing the computer processor within the first display screen housing in order to provide an interactive computer kiosk system that can receive, transmit and display information.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/NIDHI THAKER/Primary Examiner, Art Unit 2835